FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  20-MAY-2022
                                                  08:04 AM
                                                  Dkt. 133 OCOR



             NOS.   CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I


                            CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
             BRANDON FETU LAFOGA, Defendant-Appellant,
                                  and
                 RANIER INES, ALSO KNOWN AS SCHIZO,
                          Defendant-Appellee

                                     AND

                          CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
                RANIER INES, ALSO KNOWN AS SCHIZO,
                       Defendant-Appellant,
                                 and
              BRANDON FETU LAFOGA, Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CASE NO. 1PC161001176)


                         ORDER OF CORRECTION
                  (By: Nakasone, J., for the court1)
           IT IS HEREBY ORDERED that the Opinion of the court,
entered on April 27, 2022 (docket no. 131) in the above case is
hereby corrected as follows:


     1
           Ginoza, Chief Judge, Leonard and Nakasone, JJ.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           1.   On page 4, line eleven of the third paragraph,
replace the word "freeway" with "Highway" so that as corrected,
the text should read:
     Wai#anae via Nimitz Highway,
           2.   On page 7, line fourteen of the second paragraph,
delete "Id. at 21." so that as corrected, the line should read:
     took the man "up the valley."   Lafoga said that he
           3.   On page 23, the last line of the second paragraph,
delete the period after "16", so that as corrected, the line
should read:
     Id. at 522, 928 P.2d at 16 (emphasis and footnote added)
           4.   On page 33, line nine, replace "Lafoga" with Stout
so that as corrected, the line should read:
     Steinemann testified that Stout had at least four gunshot
           5.   On page 36, at the end of footnote sixteen, delete
the extra space between footnotes sixteen and seventeen.
           6.   On page 42, footnote twenty-one, line one of the
fifth paragraph, add another space between the number "1." and
the word "Has" so that as corrected, the line should read:
     1.   Has the prosecution proved beyond a reasonable
           7.   On page 48, line one of footnote twenty-eight,
delete the space between the comma and quotation mark, and insert
a space before "repeatedly" so as corrected the text should read:
     "Sentencing of Repeat Offenders," repeatedly
           8.   On page 54, in the column on the left, under "On
the briefs" insert (Keith S. Shigetomi on the briefs) under Kai
Lawrence so that as corrected, the lines should read:

     Kai Lawrence
     (Keith S. Shigetomi
     on the briefs)
     for Defendant-Appellant
     Ranier Ines
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED:   Honolulu, Hawai#i, May 20, 2022.
                                    /s/ Karen T. Nakasone
                                    Associate Judge